United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF LAND MANAGEMENT, Palm Springs, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1002
Issued: August 14, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION

On March 30, 2015 appellant filed a timely appeal from a November 7, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury in
the performance of duty on September 10, 2014.
FACTUAL HISTORY
On September 13, 2014 appellant, then a 30-year-old forestry aide, filed a traumatic
injury claim (Form CA-1), alleging that on September 10, 2014 he experienced a sharp pain in
1

5 U.S.C. § 8101 et seq.

his left knee while stepping out of a fire engine. His supervisor indicated that appellant was
injured in the performance of duty. Appellant did not stop work.
In a September 22, 2014 letter, OWCP advised appellant of the type of medical evidence
needed to establish his claim for compensation. It requested that he provide a medical report
with a physician’s explanation as to how his employment activities caused or aggravated a
medical condition. OWCP specified that medical evidence must be submitted by a qualified
physician, and that nurse practitioners and physician assistants were not considered physicians
under FECA.2
Following the request, appellant submitted an undated workers’ compensation report
from Carol Engel, a family nurse practitioner, diagnosing left knee pain. In a September 14,
2014 emergency room report, Ms. Engel stated that on that date she treated appellant for left
knee pain. Examination of appellant’s knee revealed no swelling or redness. X-rays were
negative for acute fracture. Ms. Engel diagnosed left knee pain, discharged appellant with
instructions for knee pain and sprain, and provided him with a work restrictions note.
In a September 14, 2014 x-ray report, Dr. Deborah Ash, a Board-certified diagnostic
radiologist, noted that appellant was seen for left knee pain. A left knee x-ray showed minimal
degenerative change. There was no evidence of an acute fracture.
The employing establishment issued an authorization for examination (Form CA-16) on
September 14, 2014, authorizing necessary medical treatment. On that date, Ms. Engel
diagnosed knee pain and indicated, with an affirmative mark, that the condition was caused or
aggravated by an employment activity. In a duty status report (Form CA-17) of that same date,
she diagnosed left knee pain and provided work restrictions.
In a November 7, 2014 decision, OWCP denied appellant’s claim finding that he had not
submitted medical evidence establishing a diagnosis in connection with the alleged incident.
LEGAL PRECEDENT
An employee seeking compensation under FECA must establish the essential elements of
his or her claim by the weight of reliable, probative and substantial evidence,3 including that he
or she is an “employee” within the meaning of FECA and that he or she filed his or her claim
within the applicable time limitation.4 The employee must also establish that he sustained an
injury in the performance of duty as alleged and that his disability for work, if any, was causally
related to the employment injury.5
2

The term physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law. 5 U.S.C. § 8102(2); C.H.,
Docket No. 13-1879 (issued February 18, 2014) (finding that evidence from a family nurse practitioner had no
probative medical value as a nurse is not a physician as defined under FECA).
3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

R.C., 59 ECAB 427 (2008).

5

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.6
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
OWCP accepted that on September 10, 2014 appellant stepped out of a fire engine. The
Board finds, however, that he failed to establish a diagnosed condition causally related to the
September 10, 2014 employment incident.
In a September 14, 2014 report, Dr. Ash related appellant’s complaint of left knee pain
and noted that x-rays were negative for an acute fracture. He did not, however, provide any
diagnosis or opinion as to the cause of appellant’s pain. Medical evidence that does not offer an
opinion or diagnosis is of limited probative value on the issue of causal relationship.8
The remainder of the medical evidence was completed by Ms. Engel, a family nurse
practitioner. The Board has held that nurse practitioners are not considered physicians under
FECA.9 Accordingly, Ms. Engel’s reports regarding diagnosis and causal relationship are of no
probative medical value.10
The Board notes that the employing establishment issued a Form CA-16 authorization for
medical treatment on September 14, 2014. Where an employing establishment properly executes
a Form CA-16, which authorizes medical treatment as a result of an employee’s claim for an
employment-related injury, the Form CA-16 creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of

6

T.H., 59 ECAB 388 (2008).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

See Jaja K. Asaramo, 55 ECAB 200 (2004).

9

See supra note 2.

10

Thomas L. Agee, 56 ECAB 465 (2005) (holding that a medical report may not be considered probative medical
evidence unless it can be established that the person completing the report is a physician as defined in 5 U.S.C.
§ 8101(2)).

3

the action taken on the claim.11 The period for which treatment is authorized by a Form CA-16
is limited to 60 days from the date of issuance, unless terminated earlier by OWCP.12 In this
case, it is unclear whether OWCP paid for the cost of appellant’s examinations. On return of the
case record, OWCP should further address the issue.13
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a traumatic
injury in the performance of duty on September 10, 2014.
ORDER
IT IS HEREBY ORDERED THAT the November 7, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 14, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

Tracey P. Spillane, 54 ECAB 608 (2003).

12

See 20 C.F.R. § 10.300(c).

13

See W.R., Docket No. 14-1869 (issued January 28, 2015).

4

